Title: Wilson J. Cary to Thomas Jefferson, 26 July 1811
From: Cary, Wilson Jefferson
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Carysbrook. 
                     July 26. 1811.
          
		  
		   I ask the favor of you to deliver to the bearer (who is directed to receive and take charge of him) the Merino Ram lamb we are entitled to, out of the produce of our ewes. An apology is due to you for having given you the trouble of keeping him so long; but the distance from hence to Monticello and the variety of pressing business always on hand upon a large and complicated farm must plead our excuse for having delayed removing him untill now.
          I am with great respect and regard &c
                  Wilson J. Cary—
        